DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claims Objected to, Minor Informalities
Claim 2 objected to because of the following informalities: 
In line 1 of claim 2, a character “,” is missing after word “claim 1” and character “.” is missing at the end of line.
Appropriate correction is required.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-5, 8-9, 11, 14-15, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Glier et al. (US20020054210A1) (hereinafter Glier).

Regarding Claim 1, Madden meets the claim limitations as follows:
A system for real-time monitoring traffic in a predetermined location; [i.e. present invention is related to traffic monitoring systems; Fig. 1, Para 003, 0014] 
the system comprising: 
an image capture unit [i.e. camera 10 Fig. 1] arranged for capturing a pixel image of traffic in the predetermined location; [i.e. camera 10 is employed to acquire a video image of a section of a roadway 14; Fig. 1, Para 0032]
a processor [i.e. computer; Fig. 1A, 8, Para 0032, 0048] arranged for: 
identifying and classifying the or each object within the image via a neural network process using the pixel data to generate an object type determining a location co-ordinate for the or each object type; [i.e. a neural network classification engine which classifies and scores each object, such as passenger automobile, van, truck.; Para 0011, 0046] 
linking (i.e. tracking) the or each object with corresponding objects in subsequent or preceding frames, creating an array of object type (i.e. list of objects with classification) and location co-ordinates (i.e. position) over time (i.e. over successive frames); [i.e. analyze the acquired video images to detect and track each moving objects that is determined to be a vehicle by the neural network on successive frame in a designated area that are passing through the field of view of the video camera and calculates real time measurement of vehicle position, speed and acceleration of each vehicle, using quanta based upon the change in position of the quantum from frame to frame and employs a plurality of segmenter algorithms to organize the identified quanta into objects and reorganize groups of quanta and list of new objects is generated and added in to master list and then classified and scored; Para 0006, 0032, 0040-0042, 0064, 0066]
a communications unit arranged for communicating the array of object type and location co-ordinates with an end user; [i.e. information gathered from different sections of roadway, a statistical analysis of the video image that includes the tiling unit, segmenter algorithms and neural network described above, that is vehicle type, position, velocity and acceleration, may be shared via a computer network and transmit the data through an interface 118 to the graphic user interface at the operations center 110;  Fig. 12, Para 0057] and 
a feedback unit arranged for producing a representation of the object type and location co-ordinates to enable the end user, in use, to determine information relating to the traffic in the predetermined location. [i.e. computation unit 12 is employed to analyze the acquired video images to detect and track vehicles; Fig. 1A, Para 0032, computation unit 12 is a commercially available IBM compatible computer, inherently includes a central processing unit (CPU); Para 0048, and controller card may be employed to transmit the data through an interface 118 to the operations center 110, where operations center 110 contains an integration tool set for post-processing the traffic data. Note: the operations center 110 is a CCTV processing station, because the definition of CCTV is “Closed Circuit Television (CCTV) is a system in which all elements – from the cameras to the recording devices – are directly connected in order to keep the video from being broadcast over public airwaves and on a closed circuit (hence the name).” or as per Wikipedia, the definition, of CCTV is “Closed-circuit television (CCTV), also known as video surveillance, is the use of video cameras to transmit a signal to a specific place, on a limited set of monitors. It differs from broadcast television in that the signal is not openly transmitted.”.  Next the gathered information (i.e. object type, position, speed, acceleration) may be displayed on a graphic user interface 108, at operations center 110 and video may also be displayed with an overlay representing vehicle position and type; Fig. 12, Para 0057, Therefore, the CPU, and operation center (i.e. CCTV processing station) and Display at the operation center, combined is a feedback unit]
 
Regarding Claim 2, Note the Rejection for claim 1, wherein Glier further discloses
A system according to claim 1 wherein individual pixels are classified by a neural network process and the classified pixels are grouped to form a classified object type [i.e. groups of active tiles, a set of pixels, ("quanta") are analyzed with software and a neural network to detect and track vehicles; Abstract, Para 0007, The model using tiles, quartiles and pixels is isomorphic to a neural model of several layers.; Para 0038 ]

Regarding Claim 4, Note the Rejection for claim 1 and 2, wherein Glier further discloses
A system according to claim 2, wherein the classified pixels are generated using a library of still images (i.e. templates) to create a machine learning model which is compared with each pixel to thereby classify the pixel.  [i.e. object is then compared with templates 136 that depict the shape of known types of vehicles such as cars, vans, trucks etc., only portions of the object that are within the template are employed for generating the vectors.; Para 0045,  and vectors generated by the feature extractors are provided to a neural network classification engine that assigns a score to each object.; Para 0046, where object is represented by at least one group of proximate active tiles ("quanta"), a set of pixels; Para 0007, 0009]

Regarding Claim 5, Note the Rejection for claim 1, wherein Glier further discloses
A system according to claim 1, wherein the image capture unit is a video camera.  [i.e. a traffic monitoring station employs at least one video camera; Para 0006,  camera 10 is employed to acquire a video image; Para 0032]

Regarding claim 8, Glier meet the claim limitations as set forth in claim 1.
A system according to claim 1, wherein the feedback unit is a central processing unit.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 9, Glier meet the claim limitations as set forth in claim 1.
A system according to claim 1, wherein the feedback unit is a display.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 11, Glier meet the claim limitations as set forth in claim 1.
A system according to claim 1, wherein the feedback unit is a CCITV processing station.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 14, Note the Rejection for claim 1, wherein Glier further discloses
A system according to claim 1, wherein the link (i.e. tracking) between the or each object in successive frames is made through a neural network process.  [i.e. quanta 40 are employed to track moving objects such as vehicles on successive frames.; Para 0040, successfully detects and tracks an object that is determined to be a vehicle by the neural network and is consistent across a plurality of frames; Para 0042]

Regarding Claim 15, Note the Rejection for claim 1 and 14, wherein Glier further discloses
A system according to claim 14, wherein the neural network process linking objects between frames is the same neural network process as that identifying and classifying the or each object in each individual frame. [i.e. successfully detects and tracks an object that is determined to be a vehicle by the neural network and is consistent across a plurality of frames; Para 0042, process a sequence of video images of oncoming traffic to detect, classify and provide continuous tracking of detected vehicles;; Para 0064]

Regarding claim 17-18, and 20, the claim(s) recites analogous limitations to claim 1-2 and 4 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 17-18, and 20, Glier meets the claim limitations as set forth in claim 1-2 and 4, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2 and 4, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glier et al. (US20020054210A1) (hereinafter Glier) and further in view of Miao (US20090195653A1)  (hereinafter Miao).

Regarding Claim 6, Note the Rejection for claim 1, wherein Glier further discloses
A system according to claim 1, wherein the image capture unit and the processor are on the same device mounted on … street furniture.  [i.e. a traffic monitoring station 8, mounted (as an example on a street pole as show in Fig. 1A) at a section of a roadway or at an intersection, includes at least one camera 10 and a computation unit 12 to analyze the acquired video images to detect and track vehicles; Para 0032, 0061]
Glier does not explicitly disclose the following claim limitations:
… powered street furniture.
However, in the same field of endeavor Miao discloses the deficient claim limitations, as follows:
… powered street furniture. [i.e. uses a video camera mounted to a street light or a traffic light and uses existing power lines that power these lights, including image enhancing software with the video camera, recorded images can be processed, Therefore, camera and processor are powered using a existing power lines that powers this street lights; Fig. 1-2, Para 0029,  
Glier discloses mounting the camera system on the roadway section or at an intersection for capturing the video image of the section of roadway and processing the captured video image and transmitting to a remote location for monitoring the traffic situation on the roadway section. Miao discloses a camera with a processor mounted on the street light that would use the existing power that powers the street light, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Glier and Miao would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Glier add the teachings of Miao as above, in order to use the exiting street light to install the camera system and use the existing power for the camera system. [Miao: Para 0029]

Regarding claim 23, the claim(s) recites analogous limitations to claim 6 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 23, Glier and Miao meet the claim limitations as set forth in claim 6. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 6; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Claim 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glier et al. (US20020054210A1) (hereinafter Glier) and further in view of Mese et al. (US20050134478A1)  (hereinafter Mese).

Regarding Claim 10, Note the Rejection for claim 1, wherein Glier does not explicitly disclose the following claim limitations:
A system according to claim 9, wherein the display is located in a vehicle in the vicinity of the system.  
However, in the same field of endeavor Mese discloses the deficient claim limitations, as follows:
A system according to claim 9, wherein the display is located in a vehicle in the vicinity of the system.  [i.e. a vehicle is configured to receive the traffic signal data and display, to a user of the vehicle; Para 0008, displaying any information derivable from the traffic light data and vehicle data will be apparent and are considered to be part of this disclosure.; Fig. 1-5, Para 0025]
Glier disclose a traffic monitoring station, mounted, such as on a street pole, at a section of a roadway or at an intersection and transmitting a traffic related information to a remote display device to be displayed. Mese discloses a vehicle receiving a transmitting traffic signal related information from a traffic signal in the vicinity of the vehicle and displaying the received information on the vehicle display, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Glier and Mese would provide an expected result of displaying on the vehicle display the traffic related information, which is transmitted by the traffic monitoring station and which is received by the vehicle, thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Glier add the teachings of Mese as above, in order to receive the traffic related signal data and display, to a user of the vehicle. [Mese: Para 0008]

Regarding claim 25, the claim(s) recites analogous limitations to claim 10 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 25, Glier and Mese meet the claim limitations as set forth in claim 10. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Glier et al. (US20020054210A1) (hereinafter Glier) and further in view of Robinson (US8825350B1)  (hereinafter Robinson).

Regarding Claim 12, Note the Rejection for claim 1, wherein Glier does not explicitly disclose the following claim limitations:
A system according to claim 1, wherein the object type is a cyclist within multimodal traffic.  
However, in the same field of endeavor Robinson discloses the deficient claim limitations, as follows:
A system according to claim 1, wherein the object type is a cyclist within multimodal traffic. [i.e. video image capture provides Neural network recognition of learned video imagery may be useful to separate significantly different traffic object types, such as private vehicles, commercial vehicles, and bicycles into separate recognition engines or contexts, further, the network may be trained to recognize three bicycle group objects: a solo cyclist, two new cyclists, or a group of three or more; Fig. 6, C. 10, l. 42-59, C. 12, l. 63 - C. 13, l. 50]
Glier discloses a neural network classification engine to detect the type of vehicle. Robinson discloses a Neural network to classify the object types, such as private vehicles, commercial vehicles, and bicycles, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Glier and Robinson would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Glier add the teachings of Robinson as above, in order to separate significantly different traffic object types, such as
private vehicles, commercial vehicles, and bicycles into separate
recognition engines or contexts. [Robinson: C. 13, l. 38-40]

Regarding claim 28, the claim(s) recites analogous limitations to claim 12 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 28, Glier and Robinson meet the claim limitations as set forth in claim 12. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 12; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Glier et al. (US20020054210A1) (hereinafter Glier) and further in view of Xu et al. (US20100076915A1)  (hereinafter Xu).

Regarding Claim 16, Note the Rejection for claim 1, wherein Glier does not explicitly disclose the following claim limitations:
A system according to claim 1, wherein the processor uses a graphical processing unit or tensor processing unit in order to accelerate computation of the or each neural network.  
However, in the same field of endeavor Xu discloses the deficient claim limitations, as follows:
A system according to claim 1, wherein the processor uses a graphical processing unit (i.e. GPU) or tensor processing unit (i.e. FPGA-based accelerator system) in order to accelerate computation of the or each neural network. [i.e. Neural Network requires a huge parallel computation and typical PC may take lot of time because PC being unable to exploit full parallelism in machine-learning algorithms efficiently, and one of the solution is GPU based accelerator or FPGA based accelerator system, a highly parallel FPGA circuits with customizable hardware structure to realize large-scale neural networks in hardware for machine learning to accelerate a class of machine learning algorithms, particularly neural network training algorithms; Para 0005-0007, 0027, 0047; Note: “tensor processing unit” is not defined in a specification, however TPU is known as custom-developed application-specific integrated circuits (ASICs) used to accelerate machine learning workloads, while ASIC is a non-programmable custom device, and FPGA is a field programmable custom device, Therefore, FPGA-based accelerator system with customizable hardware structure to realize large-scale neural networks in hardware for machine learning to accelerate a class of machine learning algorithms, particularly neural network training algorithms is also a TPU]
Glier discloses a neural network classification engine. Xu discloses a GPU or FPGA based custom hardware unit, to accelerate the computation of Neural network, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Glier and Xu would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Glier add the teachings of Xu as above, in order to provide computation acceleration using GPU or FPGA based accelerator system to realize large-scale neural networks in hardware . [Xu: Para 0006, 0027]

Regarding claim 30, the claim(s) recites analogous limitations to claim 14-16. above, and is/are therefore rejected on the same premise. Therefore, regarding claim 28, Glier and Xu meet the claim limitations as set forth in claim 14-16. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 14-16; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20180115751 A1 related to Smart City Closed Camera Photocell And Street Lamp Device.
US 20160307071 A1 related to Fisher Vectors Meet Neural Networks: A Hybrid Visual Classification Architecture.
US 20160210512 A1 related to System And Method For Detecting, Tracking, And Classifiying Objects.
US 5761326 A related to Method and apparatus for machine vision classification and tracking.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488